DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton.
	There is disclosed in Shelton a cooking apparatus, comprising: a housing 1; a food preparation chamber 3 within the housing, the chamber including sidewalls 17, 19 and an air permeable bottom (shelves) 12; an air flow passageway 14, 16 formed between the sidewall of the chamber and the housing; a heating device 7; an airflow generating device 25 configured to enable air heated by the heating device to form an airflow to heat food in the food preparation chamber; a first temperature sensing device 8 located nearby the heating device and configured to detect a temperature of a air, wherein the predetermined temperature value, wherein the predetermined temperature value is equal to or lower than a set point temperature Tref; and a user interface 2.
	In regards to the “smoke point temperature of the food” as the predetermined temperature value, it is apparent that the controller of Shelton is programmable to and temperature value. A temperature value based upon a smoke point temperature of a food product is not a structural limitation.
	In regards to claims 6 and 7, there is no structure defined by “smokeless mode” or “cold-activated mode”. Both modes appear to be programmable and desired operational affects. It is apparent that the .
Allowable Subject Matter
Claims 16-26 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that the Shelton reference fails to mention the smoke point of food, or a controller that causes the temperature of the surface of the heating device to be below a smoke point temperature of the food. Applicant goes on to argue that the rejection fails to give any weight to the above mention function.
While Shelton fails to disclose a controller which makes use to a smoke point temperature of food, it does make mention of a predetermined temperature of a heating device and a comparable set point temperature need for shut-off of the device. It is made apparent that that the controller of Shelton is programmable to a user desired heating device temperature. With such programmable ability, it is apparent that a user can use the smoke point temperature of food as the set point temperature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761